Citation Nr: 0335363	
Decision Date: 12/16/03    Archive Date: 12/24/03	

DOCKET NO.  01-05 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits. 

(The issues of entitlement to service connection for chronic 
fatigue syndrome and bipolar disorder are the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises at the Regional Office (RO) in Atlanta, Georgia, 
that denied the veteran's request for waiver of recovery of 
an overpayment of improved disability pension benefits in the 
calculated amount of $3,781.70.


REMAND

A letter dated April 11, 2001 notified the veteran, that his 
request for waiver of recovery of the indebtedness, in the 
calculated amount of $3,781.70, was denied.  In a statement, 
apparently received in April 2001, the veteran indicates that 
he was in disagreement and makes reference to his improved 
pension.  The Board concludes that this is a notice of 
disagreement with the denial of waiver of recovery of the 
overpayment.  Where a notice of disagreement has been 
received, a remand, not referral, is required.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  In the veteran's notice of 
disagreement he also requested a hearing before the Board.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to waiver of recovery of an 
overpayment of improved disability 
pension benefits in the calculated amount 
of $3,781.70.  All appropriate appellate 
procedures should then be followed.  The 
veteran has advised that he must complete 
his appeal of this issue by filing a 
timely substantive appeal following the 
issuance of a statement of the case.  

2.  The RO should clarify the type of 
hearing he desires before the Board, 
i.e., video conference, travel board, or 
central office.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


